DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/252,292 filed on 12/15/2020 with effective filing date 6/22/2018. Claims 1-20 are pending.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “template matching section configured to perform”, “a sorting section configured to sort”, “a derivation section configured to derive” and “a restoration section configured to restore” in claim 1, 2, 8, 9, 11, 12, & 18-19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Examiner respectfully notes that claim limitations needs to be further clarified. Such limitations “rougher” in claim 1, “template sampling interval” in claim 4 are not explicitly clear to the examiner. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1-3, 5-13, & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. Description of SDR video coding technology proposal by MediaTek JVET-J0018, 4/2018 (IDS) in view of Chen et al. US 2020/0068218 A1. 
Per claims 1 & 10, Hsu et al. discloses an image processing apparatus comprising: a template matching section configured to perform, for each of motion vector candidates of accuracy rougher than accuracy of a motion vector candidate list, template matching between a template of a current block and a template of a reference block to derive a cost (section 2.4.3, e.g. if the adaptive motion vector resolution (AMVR) is applied, the MVP is rounded to the corresponding precision before template matching refinement; section 2.4.11, rounding to integer pixel resolution of motion vector for TM). 
Hsu et al. fails to explicitly disclose a sorting section configured to sort elements of the motion vector candidate list on a basis of the costs of the motion vector candidates derived by the template matching section.
Chen et al. however in the same field of endeavor teaches a sorting section configured to sort elements of the motion vector candidate list on a basis of the costs of the motion vector candidates derived by the template matching section (para: 16 & 21, e.g. for the bilateral matching merge mode and template matching merge mode, two-stage matching is applied; the first stage is PU-level matching, and the second stage is the sub-PU-level matching; in the PU-level matching, multiple initial MVs in LIST_0 and LIST_1 are selected respectively).
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsu et al. and Chen et al. by reordering of candidates in a list utilizing the template of a current block for performing coding. 
Per claims 2 & 12, Chen et al. further teaches the image processing apparatus according to claim 1, further comprising: a derivation section configured to derive a motion vector candidate list of integer pixel accuracy corresponding to a motion vector candidate list of decimal pixel accuracy (para: 84, e.g. a default MV resolution from N possible values will be assumed in order to predict the MV signs. For example, the MV resolution is assumed to be integer. Based on this assumed integer MV, the MV sign predictor can be obtained by searching the smallest cost among the templates for M possible MV sign positions), wherein the template matching section performs, for each of motion vector candidates in the motion vector candidate list of the integer pixel accuracy derived by the derivation section, template matching between the template of the current block and the template of the reference block to derive a cost (para: 66-67, e.g. the MV resolution of the current block can be derived from its neighbors; the above part and left part of the template can be used to derive the MV resolution of the current block; The default MV resolution can be one of the supported MV resolutions, such as quarter-pel, integer-pel, or 4-pel), and the sorting section sorts elements of the motion vector candidate list of the decimal pixel accuracy on a basis of the costs of the motion vector candidates derived by the template matching section (para: 16 & 21, e.g. for the bilateral matching merge mode and template matching merge mode, two-stage matching is applied; the first stage is PU-level matching, and the second stage is the sub-PU-level matching. In the PU-level matching, multiple initial MVs in LIST_0 and LIST_1 are selected respectively).
Per claims 3 & 13, Chen et al. further teaches the image processing apparatus according to claim 1, wherein the template matching section skips template matching for a motion vector candidate same as a motion vector candidate for which template matching has been performed (para: 88, e.g. it may correspond to using the original candidate as an original MV predictor and performing motion estimation search by using current block pixels to find a final MVD (Motion Vector Difference); it may use the original candidate as an original MV predictor and perform MV refinement search by using bi-lateral template (e.g. pixels in L0 and L1 reference pictures pointed by a candidate MV or mirrored MV) as search template to find a final predictor).
Per claims 5 & 15, Chen et al. further teaches the image processing apparatus according to claim 1, wherein the template matching section performs template matching between the template of the current block of a size according to a position of the current block and the template of the reference block of a size according to the position of the current block to derive the cost (para: 88, e.g. it may correspond to using the original candidate as an original MV predictor and performing motion estimation search by using current block pixels to find a final MVD (Motion Vector Difference). In this case, the side information corresponds to the MVD).
Per claims 6 & 16, Hsu et al. further teaches the image processing apparatus according to claim 1, wherein the template matching section and the sorting section skip processing in a case where the current block is smaller than a predetermined threshold value (section 2.4.3, e.g. PMVR is disabled for 4x4, 4x8, and 8x4 CUs).
Per claims 7 & 17, Chen et al. further teaches the image processing apparatus according to claim 1, wherein the template matching section sets single prediction for motion vector candidates of multiple prediction and performs template matching between the template of the current block and the template of the reference block as a motion vector candidate of the single prediction to derive the cost (para: 88, e.g. it may correspond to using the original candidate as an original MV predictor and performing motion estimation search by using current block pixels to find a final MVD (Motion Vector Difference); it may use the original candidate as an original MV predictor and perform MV refinement search by using bi-lateral template (e.g. pixels in L0 and L1 reference pictures pointed by a candidate MV or mirrored MV) as search template to find a final predictor)
Per claim 8, Hsu et al. further teaches the image processing apparatus according to claim 1, further comprising: an encoding section configured to perform inter prediction to generate a prediction image and encode a motion vector to be used for generation of the prediction image by use of the motion vector candidate list in which the elements are sorted by the sorting section (section 2.4.3, e.g. the template matching is also used for refine the MVP in AMVP mode, two MVPs are
Generated by using HEVC MVP generation process, and MVP index is signaled to select one of then
the selected MVP is further relined by using template matching In PMVR).
Per claim 9, Hsu et al. further teaches the image processing apparatus according to claim 1, further comprising: a restoration section configured to restore a motion vector to be used for generation of a prediction image by use of the motion vector candidate list in which the elements are sorted by the sorting section (section 2.4.3, e.g. the template matching is also used for refine the MVP in AMVP mode, two MVPs are Generated by using HEVC MVP generation process, and MVP index is signaled to select one of then the selected MVP is further relined by using template matching In PMVR).
Per claims 11 & 20, Hsu et al. discloses an image processing apparatus comprising: a template matching section configured to perform, for each of motion vector candidates of accuracy rougher than accuracy of a motion vector candidate list, template matching between a template of a current block and a template of a search point to derive a cost  (section 2.4.3, e.g. if the adaptive motion vector resolution (AMVR) is applied, the MVP is rounded to the corresponding precision before template matching refinement; section 2.4.11, rounding to integer pixel resolution of motion vector for TM).
Hsu et al. fails to explicitly disclose an update section configured to derive a modification motion vector candidate on a basis of the costs of the motion vector candidates derived by the template matching section and update the motion vector candidate list by use of the derived modification motion vector candidate.
(para: 16 & 21, e.g. for the bilateral matching merge mode and template matching merge mode, two-stage matching is applied; the first stage is PU-level matching, and the second stage is the sub-PU-level matching; in the PU-level matching, multiple initial MVs in LIST_0 and LIST_1 are selected respectively). 
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsu et al. and Chen et al. by reordering of candidates in a list utilizing the template of a current block for performing coding. 
Per claim 18, Hsu et al. further teaches the image processing apparatus according to claim 11, further comprising: an encoding section configured to perform inter prediction to generate a prediction image and encode a motion vector to be used for generation of the prediction image by use of the motion vector candidate list updated by the update section using the modification motion vector candidate section 2.4.3, e.g. the template matching is also used for refine the MVP in AMVP mode, two MVPs are
Generated by using HEVC MVP generation process, and MVP index is signaled to select one of then
the selected MVP is further relined by using template matching In PMVR).
Per claim 19, Hsu et al. further teaches the image processing apparatus according to claim 11, further comprising: a restoration section configured to restore a motion vector to be used for generation of a prediction image by use of the motion vector candidate list updated by the update section using the modification motion vector candidate (section 2.4.3, e.g. the template matching is also used for refine the MVP in AMVP mode, two MVPs are Generated by using HEVC MVP generation process, and MVP index is signaled to select one of then the selected MVP is further relined by using template matching In PMVR).
Allowable Subject Matter
8.	Claims 4 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chuang et al. US 2018/0199057 A1, e.g. according to one method, a predictor refinement process is applied to generate motion refinement for the current block by searching among multiple motion vector candidates using reference data comprising the target motion-compensated reference block, where if a target motion vector candidate.
Liu et al. US 11,109,055, e.g. an exemplary method for video processing comprises determining a motion vector difference (MVD) precision for a current block processed with affine mode from an MVD precision set; performing, based on the determined MVD precision.
Li et al. US 10,863,190, e.g. method and apparatus for encoding of a video sequence in an encoder or decoding of the video sequence in a decoder includes parsing an initial motion 
vector from the video sequence associated with a block. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485